DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. US 2003/0170355 in view of Magana US 2016/0242450, Medhekar et al. US 2013/0197104, and McSweeney US 4,384,005.
Regarding Claim 1, Glazier et al. discloses a multilayer edible product (‘355, Paragraph [0015]) comprising a center (inner layer/center) (‘355, Paragraph [0027]), a barrier layer directly encompassing at least a portion of the center (inner layer/center) (‘355, Paragraph [0034]), the barrier layer comprising a hydrophilic powder (flour) (‘355, Paragraph [0018]), and a source of fat (‘355, Paragraph [0012]), and an outer layer directly encompassing the barrier layer and encompassing the center (inner layer/center) wherein the center has a fat content that is different than a fat content of the outer layer (‘355, Paragraph [0026], which claimed center fat content being either greater than or less than a fat content of the outer layer.  It is noted that the barrier layer comprising flour (‘355, Paragraph [0018]) reads on the claimed hydrophilic powder in view of applicant’s disclosure (Specification, Paragraph [0037]).  A composition of the barrier layer is different than a composition of the center and a composition of the outer layer since the barrier layer is made from different materials than the outer layer (‘355, Paragraph [0027]).
Glazier et al. discloses using fat free components (fat free cocoa) (‘355, Paragraph [0021]).  Glazier et al. is silent regarding the multilayer edible product not including any added sugar.
Magana discloses using glycerol artificial sweeteners to enhance the organoleptic quality of the formula (‘450, Paragraph [0180]) made with a no sugar formulation (‘450, Paragraph [0029]) for a multilayered emulsion (‘450, Paragraph [0171]).
Both Glazier et al. and Magana are directed towards the same field of endeavor of multilayered edible compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify sugar containing composition of Glazier et al. and replace the sugar with artificial sweeteners to make a composition with a no added sugar composition as taught by Magana in order to create a food product that has a low sugar and calorie composition.
Further regarding Claim 1, Glazier et al. discloses the barrier layer being applied to any or all of the inner layers in a multilayered food product in areas where fluid migration is sought to be inhibited wherein the barrier layer is coated by spraying (‘355, Paragraph [0034]) wherein the barrier layer is in a liquid form wherein the barrier layer is covered with an outer layer (‘355, Paragraph [0037]).  However, Glazier et al. modified with Magana is silent regarding the barrier layer being formed from a doughy mixture.
Medhekar et al. discloses a multilayered food product comprising an admixture of a syrup and one or more additional food ingredients applied as a coating or layer on the multilayered food product which once dried helps to retard the transmission of water into or out of the food product wherein the syrup is formed on a surface of a baked good and the dried sweet topping acts as a moisture barrier whereby the resulting food product has improved shelf life and exhibits a reduced tendency for the outer surface of the sweet topping to become sticky wherein the syrup containing layer is interposed between two other layers to slow down or prevent the migration of moisture from one layer to another layer to maintain the crispiness/crunchiness of the lower moisture content layer as the food product is stored (‘104, Paragraph [0071]).  McSweeney discloses an admixture containing corn syrup wherein the admixture is mixed to assure a uniform tough dough (‘005, Column 8, lines 37-54).
Glazier et al. and Medhekar et al. are directed towards the same field of endeavor of multilayered edible food products comprising a barrier layer that inhibits fluid migration between adjacent layers of the multilayered edible food product.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multilayered edible product of Glazier et al. modified with Magana and incorporate a barrier layer that also prevents moisture migration between layers in the form of a syrup containing layer known to mix into a uniform doughy layer since Medhekar et al. and McSweeney teaches that it was known to incorporate a doughy barrier layer to prevent moisture migration between adjacent layers in a multilayered edible product.
Further regarding Claim 1, the limitations regarding the barrier layer being formed from an extruded mixture are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Furthermore, Glazier et al. discloses coating the food product with the barrier layer is several known ways (‘355, Paragraph [0034]).  The particular method by which the barrier layer is coated onto the multilayered edible product does not provide a non-obvious functional difference over the prior art.
Regarding Claim 2, Glazier et al. discloses the center (inner layer/center) (‘355, Paragraph [0027]) having a fat content that is different than the fat content of the outer layer (‘355, Paragraph [0026]).
Regarding Claims 3-4, Glazier et al. discloses a barrier layer serving as a fluid migration layer (‘355, Paragraph [0031]), wherein the fluid migration layer is at most about 500 microns thick (‘355, Paragraph [0032]), which overlaps the claimed barrier layer thickness range of less than or equal to 1.00 mm or a barrier layer thickness range of less than or equal to 0.50 mm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would construct the barrier layer with a corresponding thickness to impart the degree to which fluid migration is desired.
Regarding Claim 5, Glazier et al. discloses a barrier layer serving as a fluid migration layer (‘355, Paragraph [0031]) wherein the fluid migration layer is at most about 2 mm thick (‘355, Paragraph [0032]), which overlaps the claimed barrier layer thickness range of greater than or equal to 1.00 mm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would construct the barrier layer with a corresponding thickness to impart the degree to which fluid migration is desired.
Regarding Claim 7, Glazier et al. discloses the hydrophilic powder being flour (‘355, Paragraph [0033]).
Regarding Claim 8, Glazier et al. discloses the source of fat comprising a high melting temperature fat (chocolate) (‘355, Paragraphs [0024] and [0027]).  The disclosure of using chocolate in the multilayer edible product reads on the claimed high melting temperature fat in view of applicant’s disclosure (Specification, Paragraphs [0026] and [0040]).
Regarding Claims 8-9, Glazier et al. discloses the source of fat comprising a high melting temperature fat (coconut) (‘355, Paragraphs [0018] and [0027]).
Regarding Claims 10-11, Glazier et al. discloses the barrier layer comprising one or more additional components (chocolate refinings) (‘355, Paragraph [0018]), which would provide a natural flavor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. US 2003/0170355 in view of Magana US 2016/0242450, Medhekar et al. US 2013/0197104, and McSweeney US 4,384,005 as applied to claim 1 above in further view of Schniber et al. US 2006/0110493.
Regarding Claim 6, Glazier et al. modified with Magana, Medhekar et al., and McSweeney is silent regarding the barrier layer comprising glycerin.
Schniber et al. discloses a method of making a shelf stable edible snack comprising providing an edible core and applying at least one soft edible layer wherein the coating comprises a liquid suspension of hydrophilic powder (flour), a source of fat, and glycerin (‘493, Paragraph [0009]).
Both Glazier et al. and Schniber et al. are directed towards the same field of endeavor of multilayered edible food compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glazier et al. and incorporate glycerin into the barrier layer as taught by Schniber et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Schniber et al. teaches that it was known and conventional to construct the barrier layer of a multilayered food composition out of a hydrophilic powder, a source of fat, and glycerin.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. US 2003/0170355 in view of Magana US 2016/0242450, Medhekar et al. US 2013/0197104, and McSweeney US 4,384,005 as applied to claim 1 above in further view of Nalur US 2008/0131564 (cited on Information Disclosure Statement filed June 7, 2021).
Regarding Claims 8-9, Glazier et al. discloses the barrier layer can comprise compound coatings (‘355, Paragraph [0017]).  However, Glazier et al. modified with Magana, Medhekar et al., and McSweeney does not discloses the compound coating to be a high melting temperature fat of palm oil or coconut oil.
Nalur discloses a compound coating of palm oil (‘564, Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the barrier layer of Glazier et al. to be a high melting temperature fat of palm oil with a liquid oil such as canola oil since this compound coating has reduced levels of saturated fatty acids (‘564, Paragraph [0013]).  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Nalur teaches that it was known to use palm oil as a component in making an edible composition.
Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. US 2003/0170355 in view of Magana US 2016/0242450, Medhekar et al. US 2013/0197104, and McSweeney US 4,384,005 as applied to claim 1 above in further view of Schniber et al. US 2006/0110493 and Krochta et al. US 2005/0191390.
Regarding Claims 12-13, Glazier et al. discloses the barrier layer comprising about 10% to about 25% total fat (‘355, Paragraph [0017]), which overlaps the claimed fat source content range of greater than or equal to 5.0 wt% to less than or equal to 35.0 wt% of the fat source.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, Glazier et al. does not explicitly teach the barrier layer comprising greater than or equal to 35.0 wt% to less than or equal to 75.0 wt hydrophilic powder of flour.  However, Glazier et al. teaches applying flour to inhibit at least a portion of oils from migrating between food layers (‘355, Paragraph [0033]).  Differences in the concentration of the hydrophilic powder of the barrier layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of hydrophilic powder of flour based upon the degree of inhibition of oils from migrating between food layers.
Further regarding Claims 12-13, Glazier et al. modified with Magana, Medhekar et al., and McSweeney is silent regarding the barrier layer comprising greater than or equal to 10.0 wt% to less than or equal to 40.0 wt% glycerin.
Schneiber et al. discloses a method of making a shelf stable edible snack comprising providing an edible core and applying at least one soft edible layer wherein the coating comprises a liquid suspension of hydrophilic powder (flour), a source of fat, and glycerin (‘493, Paragraph [0009]).  Krochta et al. discloses an edible confection comprising a coating and adding glycerol in a variety of ratios for studying surface energy of the coating solution (‘390, Paragraphs [0163]-[0164]).
Glazier et al., Schniber et al., and Krochta et al. are all directed towards the same field of endeavor of multilayered edible compositions comprising a coating layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glazier et al. and incorporate glycerin into the barrier layer as taught by Schniber et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Schniber et al. teaches that it was known and conventional to construct the barrier layer of a multilayered food composition out of a hydrophilic powder, a source of fat, and glycerin.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glazier et al. and adjust the glycerin amount of the barrier layer since Krochta et al. teaches that the amount of glycerin affects the surface energy of the coating solution.  Differences in the concentration of the hydrophilic powder of the barrier layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of glycerin in the barrier layer based upon the desired surface energy of the barrier layer.
Regarding Claim 14, Glazier et al. discloses the barrier layer comprising about 10% to about 25% total fat (‘355, Paragraph [0017]), which overlaps the claimed fat source content range of greater than or equal to 10.0 wt% of the fat source.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, Glazier et al. does not explicitly teach the barrier layer comprising greater than or equal to 50 wt% hydrophilic powder of flour.  However, Glazier et al. teaches applying flour to inhibit at least a portion of oils from migrating between food layers (‘355, Paragraph [0033]).  Differences in the concentration of the hydrophilic powder of the barrier layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of hydrophilic powder of flour based upon the degree of inhibition of oils from migrating between food layers.
Further regarding Claim 14, Glazier et al. modified with Magana, Medhekar et al., and McSweeney is silent regarding the barrier layer comprising greater than or equal to 25.0 wt% glycerin.
Schneiber et al. discloses a method of making a shelf stable edible snack comprising providing an edible core and applying at least one soft edible layer wherein the coating comprises a liquid suspension of hydrophilic powder (flour), a source of fat, and glycerin (‘493, Paragraph [0009]).  Krochta et al. discloses an edible confection comprising a coating and adding glycerol in a variety of ratios for studying surface energy of the coating solution (‘390, Paragraphs [0163]-[0164]).
Glazier et al., Schneiber et al., and Krochta et al. are all directed towards the same field of endeavor of multilayered edible compositions comprising a coating layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glazier et al. and incorporate glycerin into the barrier layer as taught by Schniber et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Schniber et al. teaches that it was known and conventional to construct the barrier layer of a multilayered food composition out of a hydrophilic powder, a source of fat, and glycerin.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glazier et al. and adjust the glycerin amount of the barrier layer since Krochta et al. teaches that the amount of glycerin affects the surface energy of the coating solution.  Differences in the concentration of the hydrophilic powder of the barrier layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of glycerin in the barrier layer based upon the desired surface energy of the barrier layer.
Regarding Claim 16, Glazier et al. discloses the barrier layer comprising about 10% to about 25% total fat (‘355, Paragraph [0017]), which overlaps the claimed fat source content range of greater than or equal to 5.0 wt% to less than or equal to 15.0 wt% of the fat source.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, Glazier et al. does not explicitly teach the barrier layer comprising greater than or equal to 55 wt% to less than or equal to 70.0 wt% hydrophilic powder of flour.  However, Glazier et al. teaches applying flour to inhibit at least a portion of oils from migrating between food layers (‘355, Paragraph [0033]).  Differences in the concentration of the hydrophilic powder of the barrier layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of hydrophilic powder of flour based upon the degree of inhibition of oils from migrating between food layers.
Further regarding Claim 16, Glazier et al. modified with Magana, Medhekar et al., and McSweeney is silent regarding the barrier layer comprising greater than or equal to 25.0 wt% to less than or equal to 40.0 wt% glycerin.
Schneiber et al. discloses a method of making a shelf stable edible snack comprising providing an edible core and applying at least one soft edible layer wherein the coating comprises a liquid suspension of hydrophilic powder (flour), a source of fat, and glycerin (‘493, Paragraph [0009]).  Krochta et al. discloses an edible confection comprising a coating and adding glycerol in a variety of ratios for studying surface energy of the coating solution (‘390, Paragraphs [0163]-[0164]).
Glazier et al., Schneiber et al., and Krochta et al. are all directed towards the same field of endeavor of multilayered edible compositions comprising a coating layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glazier et al. and incorporate glycerin into the barrier layer as taught by Schniber et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Schniber et al. teaches that it was known and conventional to construct the barrier layer of a multilayered food composition out of a hydrophilic powder, a source of fat, and glycerin.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Glazier et al. and adjust the glycerin amount of the barrier layer since Krochta et al. teaches that the amount of glycerin affects the surface energy of the coating solution.  Differences in the concentration of the hydrophilic powder of the barrier layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of glycerin in the barrier layer based upon the desired surface energy of the barrier layer.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. US 2003/0170355 in view of Magana US 2016/0242450, Medhekar et al. US 2013/0197104, McSweeney US 4,384,005, Schniber et al. US 2006/0110493, and Krochta et al. US 2005/0191390 as applied to claim 14 or claim 16 above in further view of Nalur US 2008/0131564 (cited on Information Disclosure Statement filed June 7, 2021).
Regarding Claims 15 and 17, Glazier et al. discloses the hydrophilic powder being flour (‘355, Paragraph [0033]).
Glazier et al. modified with Magana, Medhekar et al., McSweeney, Schniber et al., and Krochta et al. is silent regarding the fat source comprising a high melting temperature fat source of palm oil.
Nalur discloses a compound coating of palm oil (‘564, Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the barrier layer of Glazier et al. to be a high melting temperature fat of palm oil with a liquid oil such as canola oil since this compound coating has reduced levels of saturated fatty acids (‘564, Paragraph [0013]).  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Nalur teaches that it was known to use palm oil as a component in making an edible composition.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. US 2003/0170355 in view of Magana US 2016/0242450, Medhekar et al. US 2013/0197104, and McSweeney US 4,384,005 as applied to claim 1 above in further view of Watterson et al. US 2018/0242629 (cited on Information Disclosure Statement filed October 20, 2020) and Silenzi et al. US 2008/0241345.
Regarding Claim 18, Glazier et al. discloses the center comprising a peanut butter center (‘355, Paragraph [0030]) and an inner layer fat content of more than or equal to about 10% total fat of peanut oil (‘355, Paragraph [0026]), which is a type of low melting temperature fat in view of applicant’s disclosure (Specification, Paragraph [00028]).  The disclosure of the inner layer peanut oil fat content being more than or equal to about 10% falls within the claimed center comprising a low melting temperature fat of greater than or equal to 5.0 wt%  low melting temperature fat.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 18, Glazier et al. modified with Magana, Medhekar et al., and McSweeney is silent regarding the center comprising greater than or equal to 60.0 wt% pulverized nuts, greater than or equal to 5.0 wt% high melting temperature fat, and the center having a viscosity of less than or equal to 1000 Pa·s at temperatures less than or equal to 50°C.
Watterson et al. discloses a protein coated product comprising an edible center surrounded by a protein fortified coating wherein the edible center includes peanuts, peanut butter balls, and almonds (‘629, Paragraph [0028]) wherein the peanut butter center was composed of 38.5% ground peanuts and 24% peanut flour (‘629, Paragraph [0071]), which equates to a center comprising 62.5% pulverized nuts and falls within the claimed center comprising greater than or equal to 60.0 wt% pulverized nuts.
Both Glazier et al. and Watterson et al. are directed towards the same field of endeavor of multilayered edible food compositions containing a peanut butter center.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of pulverized nuts that constitutes the center of the multilayered edible composition of Glazier et al. to fall within the claimed center comprising greater than or equal to 60.6 wt% pulverized nuts as taught by Watterson et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of pulverized nuts of the center of the multilayered edible composition based upon the desired nut flavor profile.
Further regarding Claim 18, Glazier et al. discloses the inner layer comprising fat at different levels (‘355, Paragraph [0026]).  However, Glazier et al. modified with Magana, Medhekar et al., McSweeney, and Watterson et al. is silent regarding the center comprising greater than or equal to 5.0 wt% high melting temperature fat and the center having a viscosity of less than or equal to 1000 Pa·s at temperatures less than or equal to 50°C.
Silenzi et al. discloses a food composition comprising 4-10 wt% palm oil binder to control viscosity that mimics viscosity of peanut butter (‘345, Paragraph [0008]) wherein palm oil affects viscosity by providing a stiff spreadable viscosity to the composition (‘345, Paragraph [0013]).  A palm oil binder is a type of high melting temperature fat in view of applicant’s disclosure (Specification, Paragraph [00026]).  The disclosure of the food composition comprising 4-10 wt% palm oil overlaps the claimed center comprising greater than or equal to 5.0 wt% high melting temperature fat.
Both Glazier et al. and Silenzi et al. are directed towards the same field of endeavor of food compositions comprising fats.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food composition of Glazier et al. to have a center comprising greater than or equal to 5.0 wt% high melting temperature fat in the form of palm oil as taught by Silenzi et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Silenzi et al. teaches palm oil affects viscosity by providing a stiff spreadable viscosity to the composition (‘345, Paragraph [0013]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the viscosity of the center of the food composition of Glazier et al. since Silenzi et al. teaches adjusting the amount of palm oil affects viscosity of the composition.  One of ordinary skill in the art would adjust the viscosity of the center of the food composition based upon the desired consistency, mouthfeel, and spreadability of the center of the food composition.
Regarding Claims 19-20, Glazier et al. discloses the pulverized nuts being peanuts (‘355, Paragraphs [0026]-[0027]).  Watterson et al. also discloses the pulverized nuts being peanuts (‘629, Paragraph [0071]) or almonds (‘629, Paragraph [0028]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies upon the combination of Glazier et al. modified with Magana, Medkehar et al., and McSweeney to teach the limitations of independent Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlson et al. US 2016/0198750 discloses the term dough is a mixture of flour and other ingredients stiff enough to knead or roll (‘750, Paragraph [0332]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792